Citation Nr: 0105359	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-04 014 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1962 to July 
1965. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision rendered by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2000, a statement of the 
case was issued in January 2000, and a substantive appeal (on 
the hypertension issue) was received in February 2000.  The 
veteran appeared and testified at an RO hearing in April 
2000, and the transcript of this hearing constituted a 
substantive appeal as to the bilateral knee disability and 
psychiatric disability issues.


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
service or within one year of discharge from service, nor is 
the veteran's hypertension otherwise related to his military 
service or any injury suffered during such service. 

2.  Bilateral knee disability was not manifested during the 
veteran's service, nor is bilateral knee disability otherwise 
related to his military service or any injury suffered during 
such service. 

3.  An acquired psychiatric disability was not manifested 
during the veteran's service, nor is an acquired psychiatric 
disability otherwise related to his military service or any 
injury suffered during such service. 



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

2.  Bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
cardiovascular disease, to include hypertension, or 
psychoses, to a degree of 10 percent or more within one year 
from separation from service, such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

At this point the Board notes that on November 9, 2000, the 
President signed into law a bill which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  When such circumstances arise, 
reasonable efforts must be made by VA to obtain certain 
records, such as SMRs, VA or private medical records, or 
provide for an examination or medical opinion when necessary 
to make a decision on the claim.  However, the law also 
provides that such assistance is not required to a claimant 
if no reasonable possibility exists that such assistance 
would aid in sustaining the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  After reviewing the claims file, which 
includes the veteran's available SMRs, VA medical records, 
private medical records, as well as the veteran's variously 
dated written statements and transcribed April 2000 RO 
hearing testimony, the Board finds that no further action is 
necessary to meet the statutory assistance to the veteran, 
and that the evidence of record allows for equitable review 
of these issues.  It appears that all pertinent evidence 
identified by the veteran has been obtained.  The Board notes 
that the veteran testified that he did not seek out medical 
care for the disabilities at issue for a number of years 
after service, but tried to "go on with life."  

The SMRs include a March 1965 hospital discharge summary 
explaining that the veteran was admitted on January 29, 1965 
for a painful and swollen right thigh.  Blood pressure 
readings of 190/110 and 145/80 were reported, but no 
diagnosis of hypertension was made.  The veteran was 
discharged on March 24, 1965.  The discharge diagnosis was a 
contusion of the right thigh, and the veteran was put on a 
profile prohibiting him from participating running, jumping, 
prolonged marching, or any strenuous physical activity until 
April 20, 1965.  The veteran's May 1965 examination report 
upon separation from service took note of the veteran's 
medical history of a right thigh contusion and elevated blood 
pressure; nevertheless, the veteran's heart, vascular system, 
lower extremities, and musculoskeletal system were clinically 
evaluated as normal.  The veteran's blood pressure at the 
time of his separation examination was 140/82.  The SMRs also 
fail to show that the veteran complained of, was diagnosed 
with, or treated for, any psychiatric disorder, and the May 
1965 separation examination report clinically evaluated the 
veteran's psychiatric status as normal. 

I.  Hypertension.

The claims file includes a December 1984 VA hospital 
discharge summary listing a diagnosis of essential 
hypertension.  It was noted at that time that hypertension 
had been diagnosed three years before.  Subsequent VA 
treatment records show that the veteran exhibited elevated 
blood pressure readings in April 1985, October 1985, and 
February 1986.  An August 1985 letter from the veteran's 
private physician, E. C. Turner, M.D., notes that the veteran 
was suffering from high blood pressure.  

VA medical records for the period June 1997 to March 2000 
show that the veteran was seen regularly for cardiovascular 
disease, including hypertension.  An August 1997 VA hospital 
discharge summary reveals that the veteran was diagnosed with 
coronary artery disease; an angioplasty procedure was 
performed. 

A November 1998 VA general medical examination report notes 
the veteran's history of coronary artery disease and 
angioplasty.  It was also explained that the veteran 
hypertension was moderately controlled by medication.  The 
diagnoses included hypertension. 

After a review of the medical evidence in conjunction with 
the applicable laws and regulations, the Board finds that 
service connection for hypertension is not warranted.  While 
an elevated blood pressure reading of 190/110 was noted 
during service at the time of treatment for an injury to the 
right thigh, another reading on the same date was reported to 
be 145/80.  It would appear that the elevation in blood 
pressure noted in January 1965 was in some manner associated 
with the fight (which the veteran testified to) and/or 
resulting thigh injury and not indicative of underlying 
hypertension.  Significantly, trained medical personnel at 
that time did not enter a diagnosis of hypertension.  
Moreover, it appears from post-service medical records that 
hypertension was not manifested within one year of discharge 
from service or for many years thereafter.  In this regard, 
the December 1984 VA hospital summary suggests that 
hypertension was first diagnosed three years before or in 
about 1981.  

In sum, the clear preponderance of the evidence is against a 
finding that the veteran's hypertension was manifested during 
service or within one year of discharge from service.  There 
is also no evidence otherwise showing a relationship to 
service or to the 1965 thigh injury in service.  The Board 
acknowledges the veteran's statements and testimony regarding 
being told during service and after service that he should 
monitor his blood pressure.  The Board also acknowledges the 
veteran's testimony that he was told to take aspirin for his 
blood pressure.  However, assuming this to be true, the fact 
remains that medical personnel did not enter a diagnosis of 
hypertension during service although they had notice of 
elevated readings.  The Board must assume that in the medical 
judgment of the service medical care providers there was an 
insufficient basis for entering a diagnosis of hypertension.  
Although the veteran may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The record shows that it was not until 
approximately 1981 that medical personnel made a diagnosis of 
hypertension.  The Board notes here that a December 1979 
private medical record documents a blood pressure reading of 
120/80, thus adding some further support for a finding that 
hypertension was not manifested prior to 1981.  

II.  Bilateral Knee Disability.

After reviewing the evidence or record, the Board is also 
compelled to conclude that there is no basis for a finding of 
service connection for bilateral knee disability.  Service 
medical records documenting the right thigh injury in January 
1965 are quite detailed, but fail to document and knee 
complaints or findings.  Further, the veteran's lower 
extremities were clinically evaluated as normal on discharge 
examination in May 1965.  

VA medical records document treatment for knee symptomatology 
in 1999 and 2000, and the Board accepts for purposes of this 
decision that the veteran has a bilateral knee disorder.  
However, there is no persuasive evidence of any continuity of 
symptomatology from 1965 for many years after service.  No 
injury to the knees was noted at the time of treatment for 
the right thigh injury in 1965, and there is no supporting 
evidence that a bilateral knee disorder developed for almost 
35 years after the 1965 right thigh injury.  This lack of 
evidence of a continuity of symptomatology, the lack of 
documentation of any injury to the knees during service, and 
the fact that the veteran's lower extremities were clinically 
evaluated as normal at the time of separation examination in 
May 1965 (just 4 months after the right thigh injury) leads 
the Board to find that the preponderance of the evidence is 
against entitlement to service connection for bilateral knee 
disability.  

III.  Acquired Psychiatric Disability.

The relevant post-service medical records begin with a 
January 1998 psychiatric examination report, which notes that 
the veteran recounted his right thigh contusion injury in 
service, but that he had not suffered any anxiety or other 
psychiatric symptoms until one and a half years prior to the 
examination, when his brother died.  Since that time, he 
complained of experiencing nervousness, down moods, sleep 
difficulty, depression, sadness, and tearfulness.  The 
examiner commented that the veteran was very firm about not 
having any psychiatric symptoms prior to one and a half years 
before the examination.  The diagnoses included dysthymic 
disorder.  

A March 1999 VA mental health clinic progress note explains 
that the veteran complained of nervousness and feeling down.  
The diagnosis was depressive disorder, not otherwise 
specified.  

A February 2000 VA mental health clinic progress note 
describes the veteran's clinical status as depression and 
anxiety; the veteran's concerns about his medication and 
increased anxiety level were discussed.  A March 2000 VA 
mental health clinic progress note includes a diagnosis of 
anxiety disorder, not otherwise specified.

Upon review of the medical evidence of record and the 
relevant laws and regulations, the Board concludes that 
entitlement to service connection for an acquired psychiatric 
disorder must be denied.  The Board initially observes that 
as there is no evidence that that veteran exhibited any 
psychoses within one year of discharge from service, 
presumptive service connection pursuant to 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.  Concerning direct service 
connection for an acquired psychiatric disorder, the Board 
observes that none of the medical evidence showing that the 
veteran currently suffers from a psychiatric disorder, 
variously diagnosed as dysthymic disorder, depressive 
disorder, and anxiety disorder, suggests a relationship to 
service.  Indeed, the record is devoid of any indication that 
the veteran complained of, was diagnosed with, or treated for 
a psychiatric disorder during service or until January 1998.  
Moreover, the examiner that saw the veteran in January 1998 
explained that the veteran himself firmly expressed that he 
had not experienced any psychiatric symptoms until about one 
and half years prior, when his brother died.  

The veteran's contention that his psychiatric disorder began 
during service has been considered.  However, service medical 
record do not document any psychiatric complaints or 
findings.  Significantly, at the time of discharge 
examination in May 1965 the veteran denied nervous trouble of 
any sort, and his psychiatric status was clinically evaluated 
as normal.  Such a finding by trained medical personnel on 
matters of medical diagnosis is significant and entitled to 
considerable weight. 

Conclusion

In sum, after reviewing all of the relevant evidence of 
record in conjunction with the applicable laws and 
regulations, the Board finds that entitlement to service 
connection for the disabilities at issue is not warranted.  
The medical evidence shows evidence of current disability as 
to all issues.  However, the lack of persuasive supporting 
evidence that any of the disabilities were manifested during 
service or for many years thereafter compels the conclusion 
that service connection is not warranted.  Under these 
circumstances, the Board finds that there is no reasonable 
possibility that further development to obtain medical 
opinions would result in a different outcome.  Any such 
opinions based on the evidence of record in this case would 
be purely speculative.  Accordingly, no action is required 
pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000. 

In reaching this decision, the Board has also considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107), but finds that service 
connection for the disabilities at issue must be denied as a 
state of equipoise of the positive evidence and the negative 
evidence does not exist. 


ORDER

The appeal is denied as to all issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

